DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Claim Status and formal matters
The instant action is in response to papers filed 5/2/2022.
Claims 30-43 and 45, 47-51 are pending.
Claims 38-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2016.  It is noted in the election 12/13/2016 applicant elected GRM5, chr11:88016449-8802361, which is no longer present in the claim.  Thus the examiner has elected RET as the next species. The instant response has amended to the independent claim to be limited to DOC2a, thus this is considered species.  Thus claims 45, 47-51 are withdrawn as non-elected species. 
Any objection or rejection not reproduced below has been withdrawn from consideration.
The instant response is non-compliant with 37 CFR 1.121 as it identifies claims 50 and 51 as previously presented.  However claims 50 and 51 were withdrawn in the non-final action of 4/16/2021 as a non-elected species.   However to promote customer service and compact prosecution the instant response is being examined.  Future amendments that are not compliant with 37 CFR 1.121 may not be entered and examined.
Claims 1-29, 44 and 46 are canceled.
Claims 30-37, 43, are being examined.
Priority
The instant application was filed 12/10/2015 and is a continuation of 12/108652 filed 5/16/2011 which is a continuation in part of PCT/US2009/065652 filed 11/16/2009 which claims priority to provisional application 61/114,956 filed 11/14/2008.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e),  120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/114956, , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/114956 does not provide support for DOC2A or contacting the nucleic acid sample with a nucleic acid probe of sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.  Thus the instant claims are being given priority to the PCT filing.
Response to Arguments
The response provides no arguments to the priority issue.
Claim Objections
Claim 30-37, 43  recites the limitation " only the double C2 domain alpha (DOC2A) gene of 16p11.2" in the last line  There is insufficient antecedent basis for this limitation in the claim as searching and review of the application did not reveal antecedent basis for this limitation.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-37, 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
Claim 43 has been amended to recite, “contacting the nucleic acid sample with a nucleic acid probe of sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.” The response asserts support can be found in paragraph 0042 and 0122 in the application as originally filed.  The originally filed application provides no paragraph numbers, thus this is being construed as the printed application.  Paragraphs of 0042 and 0122 do not provide support for, ““contacting the nucleic acid sample with a nucleic acid probe of sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.” The specification in the examples teaches the use of probes to SNPs to determine CNV  of the region of chromosome 16 encompassing DOC2A by using 217 probes (table 4).  The specification in table 7 teaches duplication of one region of chromosome 16 (29425212-3012344).  
Gene Card DOC2A(https://www.genecards.org/cgi-bin/carddisp.pl?gene=DOC2A&keywords=doc2a, downloaded 9/26/2022) teaches “Latest Assembly chr16:30,005,514-30,023,270  (GRCh38/hg38) Size: 17,757 bases Orientation: Minus strand: Previous Assembly chr16:30,016,835-30,024,917 (GRCh37/hg19 by Entrez Gene) Size: 8,083 bases Orientation: Minus strand  chr16:30,016,830-30,034,591 (GRCh37/hg19 by Ensemb”  Thus the specification does not provide basis for limiting the probe to hybridize to only  DOC2A.
Written description
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming “ contacting the nucleic acid sample with a nucleic acid probe of sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.”  Thus the claims are functionally claiming a probe, “sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.”  The specification provides the structure of no probes.  The specification in the examples teaches the use of probes to SNPs to determine CNV  of the region of chromosome 16 encompassing DOC2A by using 217 probes (table 4).  The specification in table 5 teaches CNV overrepresented in Schizophrenia case and not replicated in independent cohort (table 5) which does not recite DOC2A.  Table 6 teaches GWA of SNP genotypes of 1067 schizophrenia cases and 1304 controls, which does not recite DOC2A.  The specification in table 7 teaches duplication of one region of chromosome 16 (29425212-3012344) and deletion of another regions of chromosome 16 (68743639-68770545).  Thus the specification does not teach the duplication and deletion of DOC2A.  The specification does not teach any probes, “of sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.” Thus the claim lacks written description.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-37, 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 has been amended to recite, “of sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2.”  The specification in the examples teaches the use of probes to SNPs to determine CNV  of the region of chromosome 16 encompassing DOC2A by using 217 probes (table 4).  T  The specification in table 7 teaches duplication of one region of chromosome 16 (29425212-3012344).  Gene Card DOC2A(https://www.genecards.org/cgi-bin/carddisp.pl?gene=DOC2A&keywords=doc2a, downloaded 9/26/2022) teaches “Latest Assembly chr16:30,005,514-30,023,270  (GRCh38/hg38) Size: 17,757 bases Orientation: Minus strand: Previous Assembly chr16:30,016,835-30,024,917 (GRCh37/hg19 by Entrez Gene) Size: 8,083 bases Orientation: Minus strand  chr16:30,016,830-30,034,591 (GRCh37/hg19 by Ensemb”  Thus the metes and bounds of “sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2”  as the specification provides no specific guidance on where DOC2A begins and ends and the art of record demonstrates the teachings of the specification are not limited to DOC2A. Thus the metes and bounds are unclear.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 43, 30-32, 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (The New England Journal of Medicine (2008) volume 358, pages 667-675), Walsh (Science (2008) volume 320, pages 539-543),  and  Marshall ( The American Journal of Human Genetics (2008) volume 82, pages 477-488).
The metes and bounds of ““sufficient length and composition to detect a duplication or deletion CNV in only the double C2 domain alpha (DOC2A) gene of 16p11.2” is unclear as the specification provides no definition of where DOC2A begins or ends.
Weiss  teaches, “ We observed that 3 of 299 subjects with autism spectrum disorder from Iceland carried the 16p11.2 deletion, a finding that was consistent with the 1% frequency observed in children at Children’s Hospital Boston who had sporadic developmental delay or autism spectrum disorder (Table 5 of the Supplementary Appendix)…. However, in a study of the same population by investigators at deCODE Genetics, this deletion was observed at a markedly increased rate in subjects with a psychiatric or language disorder. This study showed that the deletion was present in 1 of 648 patients with schizophrenia, 1 of 420 patients with bipolar disorder, 1 of 203 patients with ADHD (the father of a child with autism, as noted above), and 1 of 3000 patients with panic disorder, anxiety, depression, or addiction. In addition, 1 of 748 patients with dyslexia carried the deletion.”  (replication in Icelandic sample (page 672, 2nd column).
  Weiss   teaches, “These novel methods have good power to detect deletions spanning at least 10 probes (approximately 30 kb) on the Affymetrix 5.0 platform.” (page 668, 2nd column, study design)
Walsh teaches, “In addition, two COS cases harbored the recurrent microduplication of 500-kb on chromosome 16p11.2 that was recently associated with autism and also was detected in two individuals with bipolar disorder (21, 22). As found with the 16p11.2 duplication in autism (21, 22), some duplications and deletions in COS patients were inherited from unaffected parents.” (page 540, 1st column, bottom, top of 2nd column).  
 Weiss and Walsh  do not specifically teach the deletion of a portion of DOC2A.
However, Marshall teaches, “The 16p11.2 CNV region is particularly interesting because it is found at near to 1% frequency in our autism cohort and not controls. It also exhibits characteristics of a genomic disorder, including being flanked by a pair of segmental duplications with >99% identity, which likely mediate the deletion and duplication events through nonallelic homologous recombination (Figure S3). We found both duplication and deletions associated with ASD at this locus. Although no obvious genotype-phenotype correlation is so far obvious in the four families we have identified (Figure S5B), the deletion may be more penetrant because some unaffected individuals carry the duplication. Twenty-four genes map to the CNV interval, including five postsynaptic density (PSD) genes (DOC2A, ALDOA, MAPK3, CORO1A, and CDIPT) and two candidates for seizure (SEZ6L2 and QPRT).”  (page 486, 1st column, bottom).  Thus Marshall teaches DOC2A is in16p11.2.
Designing probes which are equivalents to those taught in the art is routine experimentation. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes for detection of deletion of known markers (DOC2A) , genes and/or chromosomal locations. As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific known markers, genes and/or chromosomal locations and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes from known markers, genes and/or chromosomal locations. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes using the teachings in the art at the time the invention was made. 
2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success designing probes to detected DOC2A and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).

Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Therefore it would have been prima facie to one of ordinary skill in the art at the time the invention was made to use probes specific for  DOC2A of Weiss to detect a deletion or duplication of DOC2A in samples from schizophrenic subject.  The artisan would be motivated to examine a DOC2A in which copy number variations are implicated in schizophrenia to provide better diagnostics for the disease. The artisan would have a reasonable expectation of success as the artisan is detecting known nucleic acids or deletions of known nucleic acids by known methods.  
With regards to claim 30-31, and 35 Weiss   teaches, “These novel methods have good power to detect deletions spanning at least 10 probes (approximately 30 kb) on the Affymetrix 5.0 platform.” (page 668, 2nd column, study design), which requires isolation of nucleic acids.
With regards to claim 32, Marshall teaches the use of blood samples (page 478, 2nd column, top). 
With regards to claim 36-37, Marshall teaches, “Initial control samples consisted of (1) CNVs observed in 500 Europeans from the German PopGen project22 and (2) entries in the Database of Genomic Variants (containing 8006 CNVs at 3933 loci).23 A CNV was considered ASD specific if it was >10 kb, contained at least three probes, and at least 20% of its total length was unique when compared to the controls. To further test whether CNVs found in probands were specific to ASD, we also compared to CNV found in a cohort of 1152 nondisease controls of European origin from the Ontario population.24 In addition, we established the ACRD that had 834 putative CNVs or breakpoints mapped to the genome.” (page 478-479)
Response to Arguments
The instant rejections as based on the breadth of the claims which require the use of a probe of sufficient length and composition to allow for detection of a duplication or deletion.  Thus the claims encompass probes which include additional sequences including probes to 16p11.2 which detect a portion of DOC2A. The art teaches a deletion of 16p11.2 was detected in on schizophrenic subject (replication in Icelandic sample (page 672, 2nd column).  The art further demonstrates that DOC2A is within 16p11.2.  Thus as detailed in the rejection it would be obvious to use a probe to assay 16p11.2 with a probe that encompasses DOC2A in the schizophrenic subject.
The response continues by asserting the rejection teaches a correlation between 16p11.2.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection does not teach there is a correlation, but a deletion was found in the region encompassing DOC2A.  
The response continues by asserting the artisan would not have a reasonable expectation of success  of detecting only DOC2A.  This argument has been thoroughly reviewed but is not considered persuasive the specification provides no specific basis on which to differentiate a probe that detects only DOC2A, from other genes.  Further in view of the teachings of Gene Card DOC2A(https://www.genecards.org/cgi-bin/carddisp.pl?gene=DOC2A&keywords=doc2a, downloaded 9/26/2022) teaches “Latest Assembly chr16:30,005,514-30,023,270  (GRCh38/hg38) Size: 17,757 bases Orientation: Minus strand: Previous Assembly chr16:30,016,835-30,024,917 (GRCh37/hg19 by Entrez Gene) Size: 8,083 bases Orientation: Minus strand  chr16:30,016,830-30,034,591 (GRCh37/hg19 by Ensemb” suggests the deletion of 16p11.2 encompasses more than just DOC2A.  
	The response continues providing arguments which suggest 16p11.2 encompass more genes.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the specification with respect to deletions or duplications of DOC2A are not limited to DOC2A in view of the art of record.  
Claims 33-34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Weiss (The New England Journal of Medicine (2008) volume 358, pages 667-675), Walsh (Science (2008) volume 320, pages 539-543),  and  Marshall ( The American Journal of Human Genetics (2008) volume 82, pages 477-488) as applied to claim 43, 31-32, 35-37  above, and further in view Pfeiffer (Genome Research (2006) volume 16, pages 1136-1148).
The teachings of Weiss, Walsh,  and Marshall are set forth above.  
Weiss, Walsh,  and Marshall do not specifically purification, amplifying after purification and prior to contact with probes or blood samples.
However, Peiffer teaches genomic DNA from blood samples were purified by PUREgene DNA purification system (page 1146, 1st column top).  Peiffer teaches methods of whole genome genotyping using Illumnia Infinium bead arrays.  Peiffer teaches whole genomes were amplified before hybridization to probes (page 1146, sample amplification and hybridization). Peiffer teaches genomic DNA from blood samples were purified by PUREgene DNA purification system (page 1146, 1st column top).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to purify genomic DNA from blood, amplify the whole genome prior to hybridization to the SNP array.  The artisan would be motivated to increase the amount of nucleic acids and thus improve sensitivity of the detection.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to amplify genomes by known means.
Response to Arguments
The response traverses the rejection asserting the independent claims are not obvious over the art for reasons of record with respect to Weiss and Marshall.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634